Citation Nr: 0829750	
Decision Date: 09/03/08    Archive Date: 10/21/08

DOCKET NO.  05-40 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for residuals of a 
shell fragment wound to the left jaw.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1955 to March 1968 and spent additional time 
serving in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A September 2004 decision found that 
new and material evidence had been received to re-open a 
claim for service connection for a back disorder but denied 
the claim on the merits.  Later evaluation by a decision 
review officer (DRO) in October 2005 and June 2006 determined 
that new and material evidence had not been received to re-
open the back claim.  Additionally, an RO decision in 
January 2005 denied service connection for residuals of a 
shell fragment wound to the left jaw and established service 
connection for PTSD with an initial rating of 30 percent.  
The veteran has appealed the initial rating established for 
PTSD, the denial of service connection for his left jaw 
disorder, and the finding that new and material evidence has 
not been received to reopen his back claim.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

The Board notes that the veteran originally applied for 
service connection for a back disorder in October 2001.  A 
rating action in September 2002 denied the claim.  As the 
veteran did not file a timely substantive appeal, the 
decision became final.  As discussed below, the Board will 
conduct a new and material evidence analysis, as the 
October 2001 claim and the current claim are in fact for the 
same back disorder.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008) (a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury, even if the symptomatology of 
the two are the same).

The issues of service connection for a back disorder and for 
residuals of a shell fragment wound to the left jaw are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issues on appeal was obtained.

2.  In a September 2002 rating decision the RO denied 
entitlement to service connection for a back disorder; that 
determination has become final.

3.  Evidence received since the September 2002 rating 
decision is neither cumulative nor redundant of the evidence 
of record and relates to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disorder.

4.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  The criteria for a rating of in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2003, June 2004, and October 2004.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating for PTSD, this 
claim is a downstream issue from the grant of service 
connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel has held that no VCAA notice is required for 
such downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006 and October 2006.  
The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  As the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for a back disorder, further discussion of 
Kent is unnecessary.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence 
Claim

In a September 2002 rating decision the RO denied entitlement 
to service connection for a back disorder.  It was noted, in 
essence, there was no evidence to show that a back disorder 
was incurred during active duty.  While the veteran currently 
had a back disorder, there was no evidence which linked that 
disorder with any event from his active service.  The veteran 
did not perfect an appeal of the RO's decision and it became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.104 (2007).

The evidence received since the September 2002 rating 
decision includes additional statements from the veteran, VA 
medical records, lay statements, and a copy of a page of 
reserve treatment records.  The reserve treatment record is 
dated in April 1982 and indicates that the veteran suffered 
an acute lumbar strain while on active duty for training.  
The lay statements attest that the veteran suffered a back 
injury during active duty for training.

The Board finds that the copy of the April 1982 treatment 
record and lay statements are new and material evidence.  
They are new in that these records were not considered in the 
September 2002 rating decision.  They are also material 
because they relate to an unestablished fact necessary to 
substantiate the veteran's claim.  The September 2002 rating 
decision denied entitlement to service connection in part 
because there was not evidence that a back disorder was 
incurred during active duty.  The evidence submitted since 
that time contains evidence of a back disorder incurred 
during active duty for training.

This evidence is neither cumulative nor redundant and raises 
a reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.

Law and Regulations-Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).


General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale
Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.
60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, is 
defiant at home, and is failing at school).

Factual Background and Analysis-Increased Rating Claim

In this case, the first diagnosis of PTSD of record is found 
in a VA treatment note from December 2002.  The veteran 
reported that he had not been sleeping well, had become 
secluded, and did not want to leave his home.  He did not 
want to talk to anyone and said he became easily angered.  He 
reported having poor concentration, and he had stopped 
driving, shopping, hunting, and doing work on his farm.  He 
said he had suicidal thoughts and was homicidal towards an 
individual in another state.  He stated that he had increased 
memories of Vietnam and said he had vague visual 
hallucinations.

The examiner observed that the veteran was pleasant and 
cooperative and maintained fair eye contact.  His affect was 
blunted and depressed.  It was noted that his thought process 
was linear and goal directed.  The examiner stated that the 
veteran denied any auditory or visual hallucinations.  Recent 
and remote memory was judged to be normal.  Abstract thinking 
was observed to be within normal limits.  He was alert to 
time, place, and person, and he exhibited good insight and 
judgment.  A global assessment of functioning (GAF) score of 
50 was assigned.

During a VA follow-up visit in January 2003, the veteran 
complained of depression, anhedonia, decreased energy and 
concentration, and irritability.  He also admitted to 
thoughts of suicidal and homicidal ideation, without a plan.  
He was frustrated that his back problems prevented him from 
tending his cattle.  He reported nightmares and increased 
dreams of Vietnam.  The examiner stated that the veteran 
denied any current suicidal/homicidal ideation or 
hallucinations.  It was observed that the veteran was alert 
and oriented to person, place, time and situation.  His 
speech was noted to be clear, coherent and productive with 
good comprehension.  The veteran's memory was intact for past 
and present events.  The examiner assigned a GAF score of 50.

The veteran told a VA examiner in March 2003 that he had some 
suicidal thoughts in the past.  He reported problems with 
sleeping, although medication had been assisting him.  He 
said he had nightmares most nights.  He reported avoiding 
people; his only social activity was church.  He said he was 
angry much of the time.  The examiner opined that the veteran 
had chronic PTSD with serious symptoms and moderate 
impairments with a GAF score of 50.

After seeking treatment at the Vet Center in May 2003, an 
examiner noted that the veteran experienced depression, 
grief, anxiety, and guilt.  It was noted that the veteran did 
not have suicidal or homicidal ideation.

From July 2003 through September 2003, the veteran 
participated in a VA-sponsored PTSD residential 
rehabilitation program.  It was noted that the veteran 
reported living in an isolated home and could not stand to go 
shopping.  He also reported experiencing a homicidal rage 
previously.  An examiner noted that the veteran had marked 
flares of anger and hostility with fear, anxiety, 
apprehension, and occasional panic attacks.  It was observed 
that the veteran had a high index of suspicion and 
hyperarousal, and the veteran reported auditory 
hallucinations.  The examiner also noted that the veteran had 
abnormal thought patterns which included obsessions.  
Suicidal and homicidal ideation was expressed.  It was also 
observed that the veteran had been delusional in the past.  
The examiner related that the veteran could answer mental 
status questions within a normal limit.  At times, the 
veteran was noted to be disoriented to person and time.  
Impaired concentration on mental and practical tasks was 
reported.  Insight was deemed good.  GAF scores of 42 and 47 
were assigned at the beginning and end of the program, 
respectively.

The veteran stated in February 2004 that he repeatedly 
experienced flashbacks of his Vietnam experiences.  He 
reported an inability to control his anger and rage.  He 
stated that he was constantly on guard looking for the enemy.  
After returning home from Vietnam, he said he would do nearly 
anything to keep from going to sleep and having nightmares.  
He recently experiences multiple blow-ups with his family.  
He said that he thought about killing another person and then 
thought about killing himself.

The veteran's son and daughter, R.J. and S.Y.R., submitted 
statements in March 2004 indicating that the veteran moved 
them to a remote area and isolated them as children.  They 
described his interactions with others.  The veteran's 
spouse, D.A.J., described her experiences interacting with 
the veteran.

In January 2004, a VA psychiatrist reported that the veteran 
was euthymic and displayed no manic or psychotic signs.  It 
was noted that the veteran denied suicidal or homicidal 
ideation.  The psychiatrist gave a GAF score of 45.  A 
March 2004 VA note reveals that the veteran experienced a 
severe panic attack.  He reported hallucinations, flashbacks, 
nightmares, and delusions.  It was noted that the veteran was 
not suicidal, and then it was stated that the veteran was at 
risk for suicide.  The GAF score listed was 34.  In May 2004, 
a VA examiner observed that the veteran had stabilized on his 
current medications and had a GAF score of 45.  An additional 
follow-up note from November 2004 shows that the veteran was 
sleeping well.  The GAF score listed was 45.

On VA examination in December 2004, the veteran reported 
experiencing nightmares and an exaggerated startle response.  
He spent much of his time alone in his barn.  He also 
reported auditory flashbacks.  He slept two or three hours 
per night.  His concentration was noted to be impaired.  
Judgment and abstract thought were deemed within normal 
limits.  Frequent irritability was noted with suicidal and 
homicidal ideations in the past.  No current suicidal or 
homicidal ideation was observed.  The examiner opined that 
the veteran had chronic moderate PTSD with a GAF score of 60.

In June 2006, a VA psychiatrist noted that the veteran denied 
suicidal or homicidal ideation.  It was also noted that the 
veteran was euthymic.  The psychiatrist assigned a GAF score 
of 45.

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
According to Diagnostic Code 9411, these symptoms warrant an 
evaluation of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

There is no probative evidence of PTSD symptoms such as 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships a gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, or an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  Nor is 
there evidence of a memory loss for names of close relatives, 
own occupation, or own name at any time during the appeal 
period.  Therefore, a rating in excess of 50 percent is not 
warranted at any time during the appeal period.

GAF scores of 42-50 were listed in VA outpatient treatment 
records dated in January 2003, March 2003, September 2003, 
January 2004, May 2004, November 2004, and June 2006.  A GAF 
of 41 to 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board finds that that these GAF scores are consistent with 
the reported symptomatology--to include severe disturbances 
of motivation and mood--and, thus, is also consistent with no 
greater impairment than that contemplated by a 50 percent 
rating.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  While the veteran has 
expressed suicidal ideation, his speech has not been 
described as intermittently illogical, obscure or irrelevant.  
In fact, he was found to have good insight, have normal 
judgment, and his speech was productive and goal oriented.  
His hygiene and personal appearance, his lack of spatial 
disorientation, the absence of a near-continuous panic state 
do not reflect the criteria for a higher rating.  Seemingly, 
the veteran's subjective complaints are not consistent with 
the objective observations of the various examiners, and do 
not justify the assignment of a higher rating.  

Given the actual psychiatric symptoms shown in this case, the 
Board finds that level of overall psychiatric impairment 
shown to be consistent with a 50 percent rating.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for PTSD.  The medical evidence shows the 
veteran's PTSD, while significant, is not a total 
occupational and social impairment.  The Board notes that the 
veteran is receiving a total disability evaluation based on 
individual unemployability based on the cumulative effect of 
his numerous service-connected disabilities.  However, there 
is no evidence of record which indicates that the veteran is 
unemployable due to his PTSD alone.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been submitted, the motion 
to reopen the claim for entitlement to service connection for 
a back disorder is allowed.

Entitlement to an increased rating for PTSD is denied.



REMAND

In May 2003, correspondence from the RO asked the veteran to 
furnish information regarding his reserve military service.  
The veteran responded in May 2003 by giving the RO the name 
and address of his prior reserve unit.  The veteran also 
submitted a copy of a military treatment record dated in 
April 1982 which showed that he was treated for a back 
disorder.

It does not appear that any attempts have been made to obtain 
the veteran's treatment records from his reserve unit.  These 
records are likely to affect the veteran's claims for service 
connection for a back disorder and left jaw disorder.  
Therefore, the RO/AMC must obtain the relevant service 
treatment records following the procedures prescribed in 
38 C.F.R. § 3.159 (2007) as regards requesting records from 
Federal facilities.

Also, the revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  Here, 
the veteran has furnished a medical record which indicates 
that he was treated for a back strain while on active duty 
for training in April 1982.  Private and VA treatment records 
show that the veteran has had frequent complaints of lower 
back pain as well as back surgery in August 1987 and 
September 2001.  The AMC/RO should schedule the veteran for a 
VA examination to determine the exact nature and etiology of 
his claimed back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
measures to obtain the veteran's reserve 
records and associate them with the 
claims file.  All attempts to obtain 
these records and all responses are to be 
documented in the claims folder.

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for a back 
disorder and left jaw disorder since 
June 2006.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
veteran should be scheduled for a VA 
orthopedic examination by an appropriate 
physician to determine whether the 
veteran has a back disorder that 
manifested itself during or occurred as a 
result of his active duty service or 
active duty for training while in the 
reserves.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that a back 
disorder accounting for the veteran's 
symptoms was incurred in or is otherwise 
related to his period of military 
service.

If the physician determines that it is 
not at least as likely as not that a back 
disorder is directly related to the 
veteran's military service, then the 
physician is asked to opine whether it is 
at least as likely as not (50 percent 
probability or greater) that the claimed 
back disorder was caused secondary to 
veteran's service-connected left knee 
disorder.  If not caused by the left knee 
disorder, the examiner is requested to 
determine if the service connected left 
knee disorder aggravates the back 
disorder.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

4.  If, and only if, the additional 
records requested confirm that the 
veteran received a shell fragment wound 
to the left jaw during active service, 
the veteran should be scheduled for a VA 
examination by an appropriate physician 
to determine whether the veteran has a 
left jaw disorder that manifested itself 
during or occurred as a result of his 
active duty service or active duty for 
training while in the reserves.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that a left 
jaw disorder accounting for the veteran's 
symptoms was incurred in or is otherwise 
related to his period of military 
service.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


